Title: Notes on Debates, [21 January] 1783
From: Madison, James
To: 


[21 January 1783]
A letter from Mr. Adams of 8th day of October 1782 containing prophetic observations relitive to the Expedition of Ld. Howe for the relief of Gibralter, & its consequences &c &c excited &c &c.
Another letter from do. relative to the Treaty of Amity & Commerce & the Convention with the States Genl concerning vessels recaptured, copies of which accompanied the letter. These papers were committed to Mr. Madison, Mr. Hamilton & Mr. Elsworth.
